Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of January 30, 2012 (“Effective Date”), by and between STORE CAPITAL
ACQUISITIONS, LLC, a Delaware limited liability company (“Purchaser”), and HEALD
REAL ESTATE, LLC, a California limited liability company (“Seller”).  Seller is
a subsidiary of Corinthian Colleges, Inc., a Delaware corporation (“CCI”).Except
as otherwise expressly defined herein, capitalized terms will have the meanings
set forth on Exhibit A attached hereto and incorporated herein by this
reference.  For and in consideration of the mutual covenants and promises
hereinafter set forth, the parties hereby mutually covenant and agree as
follows:

 

ARTICLE I

 

PURCHASE OF PROPERTIES

 

Section 1.01.  Agreement to Purchase.  Purchaser agrees to purchase, and Seller
agrees to sell, in accordance with the terms, conditions and stipulations set
forth in this Agreement (the “Transaction”), all of Seller’s right, title and
interest in and to (a) the parcel or parcels of real property, as more
particularly described on Exhibit B attached hereto, and any and all
improvements thereon and appurtenances thereto (collectively, the “Real
Property”); (b) all  fixtures affixed thereto; (c) all plans, specifications and
studies pertaining to the Real Property in Seller’s possession or under its
control; (d) all mineral, oil and gas rights, water rights, sewer rights and
other utility rights allocated to the Real Property; (e) all leases and rental
agreements relating to the Real Property or any portion thereof, including
without limitation, all rent, prepaid rent, security deposits and other payments
and deposits; and (f) all appurtenances, easements, licenses, privileges and
other property interests belonging or appurtenant to the Real Property (all of
the foregoing items in clauses (a) through (f) above, now or hereafter existing,
individually, a “Property” and collectively, the “Properties”).

 

Section 1.02.  Purchase Price.  The aggregate purchase price to be paid by
Purchaser to Seller for the Properties is Forty Million and 00/100 Dollars
($40,000,000) (the “Purchase Price).  The Purchase Price, less any credits owed
to Purchaser pursuant to this Agreement, shall be paid by Purchaser in
immediately available federal funds at Closing.

 

Section 1.03.  Lease of Properties.  On or before the expiration of the
Inspection Period, Lessee and Purchaser shall agree upon the form of Master
Lease Agreement and at Closing, Purchaser and/or an Affiliate, as landlord, and
Lessee, shall enter into two (2) Master Lease Agreements (each, a “Lease
Agreement” and collectively, the “Lease Agreements”), one Lease Agreement
covering two (2) Properties and the other Lease Agreement covering three
(3) Properties, at the rent and pursuant to the terms and conditions contained
therein.  At least three (3) Business Days prior to the Closing Date, Seller
shall obtain and deliver to Purchaser the Lease Proof of Insurance.
Notwithstanding anything contained herein to the contrary, in the event Seller
fails to deliver the Lease Proof of Insurance, then Purchaser shall have the
right to terminate this Agreement, and neither Purchaser nor Seller shall have
any further duties or obligations under this Agreement, except as otherwise
provided herein.

 

--------------------------------------------------------------------------------


 

Section 1.04.  Prorations.  In view of the subsequent lease of the Properties to
Lessee pursuant to the Lease Agreements and Lessee’s obligations thereunder,
there shall be no proration of insurance, taxes, special assessments, utilities
or any other costs related to the Properties between Seller and Purchaser at
Closing.  All real and personal property and other applicable taxes and
assessments, utilities and any other charges relating to the Properties which
are due and payable on or prior to the Closing Date shall be paid by Seller at
or prior to Closing, and all other taxes and assessments shall be paid by Lessee
in accordance with the terms of the Lease Agreements.

 

Section 1.05.  Transaction Costs.  Except in the event of a breach of or default
under this Agreement by Purchaser, Seller shall be responsible for the payment
of all Transactions Costs incurred by Seller and Purchaser in connection with
the Transaction, whether or not the Transaction closes; provided, however, that
Seller and Purchaser shall each be responsible for the payment of the fees and
expenses of their respective legal counsel, accountants and other professional
advisers.  The provisions of this Section 1.05 shall survive Closing or
termination of this Agreement for any reason.

 

ARTICLE II

 

DUE DILIGENCE

 

Section 2.01.  Title Insurance.

 

(a)           Title Commitment and Title Policy.  Within one (1) day after the
Effective Date, Purchaser shall order owner’s title insurance commitments
(collectively, the “Title Commitments”) with respect to the Properties issued by
the Title Company, for such ALTA Owner’s Extended Coverage Title Insurance
Policies, together with any endorsements, that Purchaser may reasonably require
(collectively, the “Title Policies”).  Purchaser shall cause copies of the Title
Commitments to be delivered to Seller.  All costs related to the Title Policies,
escrow fees and other closing costs are included as Transaction Costs.

 

(b)           Title Company.  The Title Company is hereby employed by the
parties to act as escrow agent in connection with this Transaction.  This
Agreement shall be used as instructions to the Title Company, as escrow agent,
which may provide its standard conditions of acceptance of escrow in form
mutually acceptable to Seller and Purchaser; provided, however, that in the
event of any inconsistency between such standard conditions of acceptance and
the terms of this Agreement, the terms of this Agreement shall prevail.  The
Title Company’s receipt of this Agreement and the opening of an escrow pursuant
to this Agreement shall be deemed to constitute conclusive evidence of the Title
Company’s agreement to be bound by the terms and conditions of this Agreement
pertaining to the Title Company.

 

(c)           Title Company Actions.  The Title Company is authorized to pay,
from any funds held by it for each party’s respective credit, all amounts
necessary to procure the delivery of any documents and to pay, on behalf of
Purchaser and Seller, all charges and obligations payable by them hereunder,
respectively.  Seller and Purchaser will pay all charges payable by them to the
Title Company.  The Title Company shall not cause the Transaction to close
unless and until it has received written instructions from Purchaser and Seller
to do so.  The Title Company is authorized, in the event any conflicting demand
is made upon it concerning these instructions or the escrow, at its

 

2

--------------------------------------------------------------------------------


 

election, to hold any documents and/or funds deposited hereunder until an action
shall be brought in a court of competent jurisdiction to determine the rights of
Seller and Purchaser or to interplead such documents and/or funds in an action
brought in any such court.  Deposit by the Title Company of such documents and
funds, after deducting therefrom its reasonable charges, expenses and attorneys’
fees incurred in connection with any such court action, shall relieve the Title
Company of all further liability and responsibility for such documents and
funds.

 

(d)           Title Objections.

 

(i)            Within three (3) days after the Purchaser’s receipt of both a
Title Commitment and the related Survey for each Property, Purchaser shall
notify Seller in writing of Purchaser’s reasonable objection to any material
exceptions or other material title matters shown on a Title Commitment or the
related Survey (each, a “Title Objection”).  If, within three (3) days after its
receipt of any notice of a Title Objection, Seller does not, in its sole and
absolute discretion, agree in writing to remove such Title Objection at and as a
condition to the Closing, then Purchaser shall have the option, as its sole
remedy, upon written notice to Seller on or before the Closing Date, to
(A) terminate this Agreement, in which event the neither Purchaser nor Seller
shall have any further duties or obligations under this Agreement, except as
otherwise provided herein; or (B) waive such Title Objection (in which case such
matter shall deemed to be a Permitted Exception), and proceed to close with
respect to all of the Properties.  If Seller provides notice to Purchaser of its
agreement to cure any Title Objection as of Closing, the cure or resolution of
any such Title Objection to Purchaser’s reasonable satisfaction at Closing shall
be a condition precedent in favor of Purchaser to the Closing.

 

(ii)           If any supplement to a Title Commitment or the related Survey
discloses any additional material title defects which were not created by or
with the consent of Purchaser, and which are not reasonably acceptable to
Purchaser, Purchaser shall notify Seller in writing of its objection thereto
(each, an “Additional Title Objection”) within three (3) days following receipt
of such supplement or revision.  If, within three (3) days after its receipt of
any notice of Additional Title Objection, Seller does not, it its sole and
absolute discretion, agree in writing to remove any such Additional Title
Objection at and as a condition to Closing, then Purchaser shall have the
option, as its sole remedy, to (A) terminate this Agreement upon written notice
to Seller on or before the Closing Date, in which event neither Purchaser nor
Seller shall have any further duties or obligations under this Agreement, except
as otherwise provided herein; or (B) waive such Additional Title Objection (in
which case such matter shall deemed to be a Permitted Exception, and proceed to
close with respect to all of the Properties.  If Seller provides notice to
Purchaser of its agreement to cure any Additional Title Objection as of Closing,
the cure or resolution of any such Additional Title Objection to Purchaser’s
reasonable satisfaction at Closing shall be a condition precedent in favor of
Purchaser to the Closing.

 

3

--------------------------------------------------------------------------------


 

(iii)          Purchaser’s failure to timely deliver a Title Objection or an
Additional Title Objection shall be deemed Purchaser’s acceptance of the matters
disclosed by the Title Commitment and related Survey.  If Purchaser does not
terminate this Agreement by reason of any Title Objection or Additional Title
Objection, as provided in this Section 2.01, then such Title Objection or
Additional Title Objection shall be deemed waived and approved by Purchaser and
shall thereafter be deemed a Permitted Encumbrance.

 

Section 2.02.  Seller Documents.  With reasonable promptness, but in no event
later than three (3) Business Days following the Effective Date, Seller shall
deliver to Purchaser the following items to the extent the same exist and are in
Seller’s possession or under its control (collectively, the “Seller Documents”):
(a) “as-built” plans and specifications for each of the Properties; (b) a
certificate of occupancy (or its jurisdictional equivalent) for each of the
Properties; (c) all surveys related to the Properties; (d) all environmental
reports related to the Properties (including without limitation, Phase I and
Phase II environmental investigation reports) and a completed and executed
Environmental Questionnaire related to the Properties; (e) all appraisals or
valuations related to the Properties; (f) all guaranties and warranties in
effect with respect to all or any portion of the Properties; (g) full and
complete copies of any existing leases and current rent rolls related thereto
and all other agreements related to the Properties, together with all amendments
and modifications thereof; (h) Seller’s, Lessee’s and Guarantor’s financial
statements and unit-level financial statements for the previous three years;
(i) the completed and executed Questionnaire; (j) all property condition reports
related to the Properties; and (k) all other documents related to the ownership,
lease and operation of the Properties, and reasonably requested by Purchaser.

 

Section 2.03.  Survey.  Within one (1) day after the Effective Date, Purchaser
shall order a current ALTA/ACSM “as built” survey as required for each such
Property from one or more surveyors selected by Purchaser (collectively, the
“Surveys”).  The Surveys shall show all improvements and shall plot all
exceptions shown on the applicable Title Commitment (to the extent plottable),
certified in favor of Purchaser, any requested Affiliate of Purchaser and Title
Company in a manner reasonably acceptable to Purchaser and prepared in
accordance with the appropriate “ALTA/ACSM” minimum standards.  The costs of the
Surveys shall be included in the Transaction Costs.

 

Section 2.04.  Environmental.  Within one (1) day after the Effective Date,
Purchaser shall order a current complete Phase I environmental investigation
report for each of the Properties, and, if any environmental investigation
report recommends additional subsurface investigation of any Property, Purchaser
may terminate this Agreement unless, in Seller’s sole and absolute discretion:
(a) Seller shall permit Purchaser to perform such additional subsurface
investigation (each Phase I environmental investigation report and each
additional subsurface investigation report, an “Environmental Report”), from one
or more environmental inspection companies selected by Purchaser, detailing and
analyzing certain aspects of any such Property, or (b) if available, Seller
shall procure environmental insurance, in form and substance and with coverage
and endorsements acceptable to Purchaser (“Environmental Insurance”), in lieu of
any such additional subsurface investigation; provided, however, that,
notwithstanding the foregoing, if Seller fails or refuses to permit any such
additional subsurface investigation or to procure any such Environmental
Insurance, Seller shall be deemed to have elected to terminate this Agreement,
whereupon, except for those provisions expressly stated to survive termination
hereof (including without limitation, the payment of Transaction Costs and the
other expenses as set forth in Section 1.05), the parties’ obligations hereunder
shall terminate.  The costs of the Environmental Reports and any Environmental
Insurance shall be included as Transaction Costs; subsequent to the date of
Closing, additional costs, if any, related to the Environmental Insurance, shall
be paid by Lessee in accordance with the provisions of the Lease Agreements.

 

4

--------------------------------------------------------------------------------


 

Section 2.05.  Property Condition Reports.  If Seller does not have possession
or control of, or fails to deliver, the property condition reports referenced in
Section 2.02(j), or if such property condition reports are delivered and
Purchaser requires updates thereof, Purchaser shall order current property
condition assessments and limited compliance audits as required for such
Properties from one or more inspection companies selected by Purchaser
(collectively, the “Property Condition Reports”).  Each Property Condition
Report shall be in form and substance acceptable to Purchaser, and shall be
certified to Purchaser and any requested Affiliate of Purchaser.  The costs of
the Property Condition Reports shall be included in the Transaction Costs.

 

Section 2.06.  Property Insurance; Zoning.  At least three (3) Business Days
prior to the expiration of the Inspection Period: (a) Seller shall obtain and
deliver to Purchaser certificates in form and substance satisfactory to
Purchaser, evidencing the insurance coverage, limits and policies currently
carried by Seller or Lessee with respect to the Properties (“Proof of
Insurance”); and (b) Purchaser shall have received evidence reasonably
satisfactory to Purchaser to the effect that each Property fully complies with
all zoning ordinances of the Governmental Authority having jurisdiction over
each Property (“Zoning Evidence”).  Within one (1) Business Day after the
Effective Date, Purchaser shall order zoning reports from a qualified consultant
for purposes of providing the Zoning Evidence, and the costs thereof shall be
included in the Transaction Costs.

 

Section 2.07.  Inspections.  From the Effective Date and up to and including the
Closing Date (the “Inspection Period”): upon reasonable advance notice to Seller
and subject to the other requirements of this Section 2.07:  (a) Purchaser may
perform whatever investigations, tests and inspections (collectively, the
“Inspections”) with respect to any one or more of the Properties that Purchaser
deems reasonably appropriate; and (b) Seller shall, at all reasonable times,
(i) provide Purchaser and Purchaser’s officers, employees, agents, advisors,
attorneys, accountants, architects, and engineers with access to the Properties,
all drawings, plans, specifications and all engineering reports for and relating
to the Properties in the possession or under the control of Seller, the files
and correspondence relating to the Properties, and the financial books and
records relating to the ownership, lease (if applicable), operation, and
maintenance of the Properties, and (ii) allow such Persons to make such
inspections, tests, copies, and verifications as Purchaser considers necessary. 
Purchaser shall not interfere with the business and operations at any Property
and shall not conduct (or cause to be conducted) any physically intrusive
investigation, examination or study of any Property without obtaining the prior
written consent of Seller, which may be granted, conditioned or denied in
Seller’s sole and absolute discretion; provided, however, if Seller fails or
refuses to give such consent, Purchaser may terminate this Agreement.  Purchaser
and Purchaser’s officers, directors, employees, agents, advisors and consultants
(collectively, “Purchaser’s Representatives”) shall, in performing any
inspection or examination of the Properties, comply with any and all applicable
laws, ordinances, rules, and regulations governing such inspections.  Neither
Purchaser nor Purchaser’s Representatives shall report the results of the
inspection of any Property to any governmental or quasi-governmental authority
under any circumstances without first obtaining Seller’s express written
consent, which consent may be withheld in Seller’s sole discretion, except to
the extent that Purchaser determines, in its reasonable discretion, that
Purchaser is required to make such report under applicable law.  Purchaser shall

 

5

--------------------------------------------------------------------------------


 

provide Seller with copies of any and all final, third-party reports prepared on
behalf of Purchaser promptly after Purchaser’s receipt of such reports, without
representation or warranty, express or implied, of any kind.  Purchaser shall
cause any vendors performing investigations, tests and inspections on behalf of
Purchaser to be bonded and insured in accordance with customary industry
standards.  Purchaser shall, at Purchaser’s sole cost, repair any damage to the
Properties caused by Purchaser or Purchaser’s Representatives’ inspection
thereof to the extent Purchaser or Purchaser’s Representatives alter, modify,
disturb or change the condition of any Property as part of such inspection or
otherwise, and Purchaser shall, at Purchaser’s sole cost, restore the Property
to the condition in which the same was found before such alteration,
modification, disturbance or change.  Purchaser’s undertakings pursuant to this
Section 2.07 shall indefinitely survive a termination of this Agreement or the
Closing and shall not be merged into any instrument of conveyance delivered at
Closing.

 

Section 2.08.  Purchaser’s Right to Terminate.  Notwithstanding any provision
contained herein, in addition to its right to terminate this Agreement as set
forth in Sections 2.01(d) and 2.05, if (a) Seller fails to timely deliver the
Proof of Insurance, or (b) Purchaser determines, in its sole discretion, that
any Property is not satisfactory, and Purchaser provides written notice thereof
to Seller on or before expiration of the Inspection Period, or (c) Purchaser and
Lessee are unable to agree upon the terms and conditions of the Lease Agreements
as provided in Section 1.03, or (d) at any time Seller provides any Disclosures
(defined below) to Purchaser which are unsatisfactory in any respect to
Purchaser in its sole discretion, and in any such event, Purchaser provides
written notice of any unsatisfactory Disclosures to Seller within three
(3) Business Days of Purchaser’s receipt of such Disclosures, then, upon any of
the foregoing events, Purchaser shall have the option to (i) terminate this
Agreement in which event neither Seller nor Purchaser shall have any further
duties or obligations under this Agreement except as otherwise provided herein
(including without limitation, the payment of Transaction Costs and the other
expenses as set forth in Section 1.05), or (ii) waive such matter and proceed to
close with respect to all of the Properties.  In the event that this Agreement
is terminated (other than as a result of Seller’s default hereunder), to the
extent assignable, Purchaser will assign all of its right, title and interest,
if any, in any due diligence materials received by Purchaser and paid for by
Seller as part of the Transaction Costs, all without representation or warranty,
express or implied.

 

ARTICLE III

 

CLOSING

 

Section 3.01.  Closing Date.  Subject to the provisions of Article V of this
Agreement, the closing date of the Transaction contemplated by this Agreement
(the “Closing”) shall be set by mutual agreement of Seller and Purchaser (the
“Closing Date”); provided, however, that the Closing Date shall not extend
beyond the Closing Deadline.  The parties shall deposit with the Title Company
all documents (including without limitation, the executed Transaction Documents)
as necessary to comply with the parties’ respective obligations hereunder on or
before the Closing Date or as otherwise mutually agreed upon by the parties. 
The parties shall deposit all funds required hereunder with the Title Company on
or before the Closing Date.

 

Section 3.02.  Funding.  Notwithstanding any provision contained in this
Agreement, funding of the Transaction by Purchaser shall be contingent upon the
delivery of the executed Transaction Documents, satisfaction of the conditions
precedent set forth herein and in the other Transaction Documents, receipt and
approval of other original documents by Purchaser’s counsel, and confirmation by
Purchaser’s counsel that it or the Title Company has possession of all
Transaction Documents required by Purchaser.

 

6

--------------------------------------------------------------------------------


 

Section 3.03.  Possession.  Possession of the Properties, free and clear of all
tenants or other parties in possession, except in accordance with the Lease
Agreements (and any subordinate subleases approved by lessor thereunder, in its
sole and absolute discretion), shall be delivered to Purchaser on the Closing
Date.

 

ARTICLE IV

 

REPRESENTATIONS WARRANTIES AND COVENANTS

 

Section 4.01.  Seller.  Except to the extent that Seller provides written notice
to Purchaser on or before the Closing Date of any exceptions to the matters set
forth in this Section 4.01 (together with any updates of any such exceptions
provided by Seller at any time, collectively, the “Disclosures”), Seller
represents and warrants to, and covenants with, Purchaser as follows:

 

(a)           Organization and Authority.  Seller is duly organized or formed,
validly existing and in good standing under the laws of its state of
incorporation, and is qualified as a foreign corporation to do business in any
jurisdiction where such qualification is required.  Seller has all requisite
corporate power and authority to own and operate the Properties, to execute,
deliver and perform its obligations under this Agreement and all of the other
Transaction Documents, and to carry out the Transaction.  The Person who has
executed this Agreement on behalf of Seller has been duly authorized to do so.

 

(b)           Enforceability of Documents.  Upon execution by Seller, Lessee and
Guarantor, respectively, this Agreement and the other Transaction Documents to
which each is a party, shall constitute the legal, valid and binding obligations
of Seller, Lessee and Guarantor, respectively, enforceable against Seller,
Lessee and Guarantor in accordance with their respective terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization,
arrangement, moratorium, or other similar laws relating to or affecting the
rights of creditors generally, or by general equitable principles.

 

(c)           No Other Agreements and Options.  None of Seller, Lessee,
Guarantor or any Property is subject to any commitment, obligation, or
agreement, including, without limitation, any right of first refusal, option to
purchase or lease granted to a third party, which could or would (i) prevent
Seller from completing, or impair Seller’s ability to complete, the sale of the
Properties under this Agreement or the subsequent lease of the Properties
pursuant to the Lease Agreements, (ii) bind Purchaser subsequent to consummation
of the Transaction or, (iii) to the best of Seller’s knowledge, prevent the
provision of the Guaranty by Guarantor.

 

(d)           No Violations.  The authorization, execution, delivery and
performance of this Agreement and the other Transaction Documents will not
(i) violate any provisions of the articles of incorporation or other charter
documents of Seller, Lessee and Guarantor, (ii) result in a violation of or a
conflict with, or constitute a default (or an event which, with or without due
notice or lapse of time, or both, would constitute a default)

 

7

--------------------------------------------------------------------------------


 

under any other document, instrument or agreement to which Seller, Lessee or
Guarantor are parties or by which Seller, Lessee, Guarantor, the Properties or
any of the property of Seller, Lessee or Guarantor are subject or bound,
(iii) result in the creation or imposition of any Lien, restriction, charge or
limitation of any kind, upon Seller, Lessee, Guarantor or the Properties, or
(iv) violate any law, statute, regulation, rule, ordinance, code, rule or order
of any court or Governmental Authority applicable to Seller or the Properties.

 

(e)           Compliance.  Seller’s and Lessee’s use and occupation of the
Properties, and the condition thereof, comply with (i) to the best of Seller’s
knowledge, all applicable statutes, regulations, rules, ordinances, codes,
licenses, permits, orders and approvals of each Governmental Authority having
jurisdiction over the Properties, including, without limitation, all health,
building, fire, safety and other codes, ordinances and requirements, the
Americans With Disabilities Act of 1990, and all policies or rules of common
law, in each case, as amended, and any judicial or administrative interpretation
thereof, including any judicial order, consent, decree or judgment applicable to
the Properties, Guarantor, Lessee, or Seller (collectively, the “Legal
Requirements”), (ii) all restrictions, covenants and encumbrances of record with
respect to the Properties, and (iii) all agreements, contracts, insurance
policies (including, without limitation, to the extent necessary to prevent
cancellation thereof and to insure full payment of any claims made under such
policies), entered into or on behalf of Seller or Lessee and/or which are
binding upon Seller or Lessee, and are applicable to the Properties or the
ownership, operation, use or possession thereof.  To the best of Seller’s
knowledge, there are no agreements, contracts or insurance policies, other than
those entered into by or on behalf of Seller and/or Lessee, applicable to the
Properties or the ownership, operation, use or possession thereof.  No Seller
Entity has received any notification that it or any Property is in violation of
any of the foregoing, including without limitation, the Legal Requirements.

 

(f)            Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws.  Without in any way limiting the provisions of Section 4.01(e),
Seller, and to the best of Seller’s knowledge, each of the Seller Entities and
Guarantor are not currently identified on the OFAC List, and are not Persons
with whom a citizen of the United States is prohibited from engaging in
transactions by any trade embargo, economic sanction, or other prohibition of
United States law, regulation, or executive order of the President of the United
States.

 

(g)           Litigation.  Seller has not received notice (written or oral) of
any legal, administrative, arbitration or other proceeding, claim or action of
any nature or investigation pending or involving or, to the best of Seller’s
knowledge, threatened against, Seller, the Seller Entities, Guarantor or the
Properties before any Governmental Authority, except as has been disclosed in
writing by Seller, which in any way adversely affects or may adversely affect
the Properties, the business performed and to be performed on the Properties,
the condition, worth or operations of any of the Seller Entities or Guarantor,
the ability of any of the Seller Entities or Guarantor to perform under this
Agreement, the Guaranty or any other Transaction Documents, or which questions
or challenges any of the Seller’s Entities’ or Guarantor’s participation in the
Transaction contemplated by this Agreement or any other Transaction Document;
and to the best of Seller’s knowledge, there is no valid basis for any such
legal, administrative, arbitration or other proceeding, claim or action of any
nature or investigation.

 

8

--------------------------------------------------------------------------------


 

(h)           No Mechanics’ Liens.  There are no outstanding and past due
accounts payable, mechanics’ liens, or rights to claim a mechanics’ lien in
favor of any materialman, laborer, or any other Person in connection with labor
or materials furnished to or performed on any portion of the Properties, which
will not have been fully paid for on or before the Closing Date or, to the best
of Seller’s knowledge, which might provide the basis for the filing of such
liens against the Properties or any portion thereof.  Other than disclosed in
any Disclosures, no work has been performed or is in progress nor have materials
been supplied to the Properties or agreements entered into for work to be
performed or materials to be supplied to the Properties prior to the date
hereof, which will not have been fully paid for on or before the Closing Date or
which might provide the basis for the filing of such liens against the
Properties or any portion thereof.  Seller shall be responsible for any and all
claims for mechanics’ liens and accounts payable that have arisen or may
subsequently arise due to agreements entered into for and/or any work performed
on, or materials supplied to the Properties prior and subsequent to the Closing
Date, and Seller shall and does hereby agree to defend, indemnify and forever
hold Purchaser and Purchaser’s designees harmless from and against any and all
such mechanics’ lien claims, accounts payable or other commitments relating to
the Properties.

 

(i)            Title to Properties.  Title to the Properties is vested in
Seller.  Upon Closing, title to the Properties shall be vested in Purchaser or
its nominee or assigns (if any), free and clear of all Liens except matters of
public record.  The addresses set forth on Exhibit B hereto are the true and
correct street addresses of the Properties.  No Seller Entity has made or caused
to be made any structural improvements or structural additions to existing
improvements on any Property since the date of the corresponding Survey.

 

(j)            Condition of Properties.  The Properties, including the fixtures
and equipment located thereon, are of good workmanship and materials, fully
equipped (to the extent necessary to operate the Properties for their intended
use in compliance with the Lease Agreements) and operational, in good condition
and repair (ordinary wear and tear excepted), free from structural defects,
clean, orderly and sanitary, safe, well-lit and well-maintained.

 

(k)           Intended Use; Zoning; Access.  Seller or Lessee uses, and Lessee
will continue to use, the Properties solely for the operation of the Facilities
and related ingress, egress and parking, and for no other purposes; such use
does not and will not violate any zoning or other requirement of any
Governmental Authority applicable to the Properties.  There are adequate rights
of access to public roads and ways available to the Properties to permit full
utilization of the Properties for their intended use under the Lease Agreements
and, to the best of Seller’s knowledge, all such public roads and ways have been
completed and dedicated to public use.

 

(l)            Utilities.  The Properties are served by sufficient public
utilities to permit full utilization of the Properties for their intended
purposes under the Lease Agreements and all utility connection fees and use
charges will have been paid in full.

 

9

--------------------------------------------------------------------------------


(m)          Condemnation; Blighted Areas; Wetlands.  Seller has received no
notice that any condemnation or eminent domain proceedings affecting the
Properties have been commenced or, to the best of Seller’s knowledge, are
contemplated.  To the best of Seller’s knowledge, the areas where the Properties
are located have not been declared blighted by any Governmental Authority, and
the Properties and/or the real property bordering the Properties are not
designated by any Governmental Authority as wetlands.

 

(n)           Licenses and Permits.  Seller possesses, and upon Closing, Lessee
will possess, all required licenses, permits and other authorizations, both
governmental and private, presently required by applicable provisions of law,
including statutes, regulations and existing judicial decisions, and by the
property and contract rights of third persons, necessary to permit the operation
of the business in the manner in which it presently is conducted at the
Properties.

 

(o)           Intellectual Property.  Seller possesses, and upon Closing, Lessee
will possess and have the right to use all intellectual property, licenses and
other rights as are material and necessary for the conduct of business at the
Properties, and with respect to which it is, and will be at Closing, in
compliance, with no known conflict with the valid rights of others.  No event or
any other condition has occurred that permits or, to the best of Seller’s
knowledge, after notice or the lapse of time, or both, could reasonably be
expected to permit, the revocation or termination of any such intellectual
property, license or other right.

 

(p)           Environmental.  Without limiting in any way the representations
and warranties contained elsewhere in this Agreement, Seller hereby represents
and warrants to Purchaser as follows:

 

(i)            The Environmental Questionnaire related to the Properties
delivered by or on behalf of Seller to Purchaser is true, correct and complete
in all respects, and no adverse change has occurred with respect to the
information provided in the Environmental Questionnaire since the date the
Environmental Questionnaire was prepared or delivered to Purchaser.

 

(ii)           No Hazardous Materials or Regulated Substances, except in
Permitted Amounts, exist on, under or about the Properties or have been
transported to or from the Properties or used, generated, manufactured, stored
or disposed of on, under or about the Properties by Seller and, to Seller’s
actual knowledge, by any other Person.  Seller has received no notice (written
or oral) that the Properties are in violation of any Hazardous Materials Laws
relating to industrial hygiene or the environmental conditions on, under or
about the Properties, including, without limitation, air, soil and groundwater
conditions, and this representation and warranty would continue to be true and
correct following disclosure to the applicable Governmental Authorities of all
relevant facts, conditions and circumstances, if any, pertaining to the
Properties.  Notwithstanding anything to the contrary contained herein,
Purchaser acknowledges that de minimus amounts of materials required for the
normal maintenance and operating of the Properties for medical education/office
use are used, stored and disposed of on the Properties in accordance with all
applicable Hazardous Materials Laws.

 

10

--------------------------------------------------------------------------------


 

(iii)          To the best of Seller’s knowledge, there is no past or present
non-compliance with Hazardous Materials Laws, or with permits issued pursuant
thereto, in connection with the Properties; all uses and operations on or of the
Properties, by Seller have been in compliance with all Hazardous Materials Laws
and environmental permits issued pursuant thereto; all USTs, if any, located on
or about the Properties are in full compliance with all Hazardous Materials
Laws, and as of the date hereof, Seller is in compliance with the requirements
of the UST Regulations with respect to those “petroleum underground storage
tanks” (as such term is defined under the UST Regulations) located at the
Properties.  The Properties have been kept free and clear of all Environmental
Liens and Seller has not expressly allowed any tenant or other user of the
Properties (including without limitation, Lessee) to do any act that increased
the dangers to human health or the environment, posed an unreasonable risk of
harm to any Person (whether on or off the Properties), impaired the value of the
Properties in any material respect, is contrary to any requirement of any
insurer, constituted a public or private nuisance, constituted waste, or
violated any covenant, condition, agreement or easement applicable to the
Properties.

 

(iv)          No Seller Entity has received any written or oral notice or other
communication from any Person (including but not limited to a Governmental
Authority) relating to Hazardous Materials, Regulated Substances or USTs, or
remediation thereof, of possible liability of any Person (including without
limitation, Lessee) pursuant to any Hazardous Materials Law, other environmental
conditions in connection with the Properties, or any actual or potential
administrative or judicial proceedings in connection with any of the foregoing.

 

(q)           Insurance.  Seller has in place and in force such insurance with
such coverages and in such amounts that are substantially equivalent to those
customarily maintained by similar businesses, for similar properties, in the
same geographic areas in which each Property is located.

 

(r)            Questionnaire, Information and Financial Statements.

 

(i)            The Questionnaire, financial statements and other information
concerning the Seller Entities and Guarantor delivered by or on behalf of Seller
to Purchaser are true, correct and complete in all material respects, and no
adverse change has occurred with respect to the information provided in the
Questionnaire, any such financial statements, or other information provided to
Purchaser since the date such Questionnaire, financial statements and other
information were prepared or delivered to Purchaser.  Seller understands that
Purchaser is relying upon such Questionnaire, financial statements and
information and Seller represents that such reliance is reasonable.  All such
financial statements were prepared in accordance with generally accepted
accounting principles consistently applied and fairly present in all material
respects, as of the date of this Agreement and the Closing Date, the financial
condition of each individual or entity to which they pertain.

 

11

--------------------------------------------------------------------------------


 

(ii)           Notwithstanding any provision contained herein, upon request at
any time (including without limitation, after Closing), Seller will provide to
Purchaser, at Seller’s cost, any and all financial information and/or financial
statements (and in the form or forms) (A) requested by Purchaser in connection
with Purchaser’s filings with or disclosures to any Governmental Authority,
including without limitation, the financial statements required in connection
with the SEC registration statements of Purchaser, or any Affiliate of
Purchaser, as described in Staff Accounting Bulletins 71 and 71A as issued under
the Securities Act of 1933, as amended, or (B) as reasonably requested by
Purchaser.  The provisions of this Section 4.01(r)(ii) shall survive Closing or
the termination of this Agreement for whatever reason.

 

(s)           Solvency.  There is no pending voluntary or involuntary Insolvency
Event affecting the Seller Entities, Guarantor or any of their respective
Affiliates.  There is no contemplated or threatened voluntary, or to the best of
Seller’s knowledge, involuntary Insolvency Event affecting the Seller Entities,
Guarantor or any of their respective Affiliates.  The fair saleable value of the
assets of each of the Seller Entities and Guarantor as a going concern as of the
date hereof exceeds the probable liability (including contingent liability) of
each Seller Entity and Guarantor on their debts as of such date.  Each Seller
Entity and Guarantor do not intend to, nor do each Seller Entity and Guarantor
believe that they will, incur debts or liabilities beyond their ability to pay
as such debts and liabilities mature, and each Seller Entity and Guarantor
believe that they will be able to pay their debts as they mature.  Each Seller
Entity and Guarantor do not have unreasonably small capital to conduct its
business.  For purposes hereof, the amount of any contingent liability shall be
computed as the amount that, in light of all the facts and circumstances,
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

(t)            No Reliance.  Seller acknowledges that Purchaser did not prepare
or assist in the preparation of any of the projected financial information used
by Seller in analyzing the economic viability and feasibility of the Transaction
contemplated by this Agreement or the other Transaction Documents, and that
Seller has not relied on any report or statement by Purchaser in entering into
this Agreement or the other Transaction Documents.

 

(u)           Satisfaction of Conditions Precedent.  From the Effective Date
through the Closing Date, Seller shall use its best efforts to satisfy all
conditions set forth in Section 5.01 of this Agreement on or prior to the
Closing Date.

 

(v)           No Bankruptcy Petition.  Seller hereby agrees that it shall not
institute against, or join any other Person in instituting against, Purchaser,
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or any other proceeding under any federal or state bankruptcy or
similar law.  The provisions of this Section shall survive the Closing or
termination of this Agreement.  Notwithstanding the foregoing, the provisions of
this Section shall in no way limit any other rights Seller may have with respect
to this Agreement, either at law or in equity.

 

12

--------------------------------------------------------------------------------


 

All representations and warranties of Seller made in this Agreement shall be
true as of the date of this Agreement, shall be deemed to have been made again
at and as of the Closing Date, shall be true at and as of the Closing Date, and,
together with the covenants made by Seller herein, shall survive Closing for a
period of one (1) year.

 

As used herein, “to the best of Seller’s knowledge,” and like and similar
phrases, shall mean to the knowledge of Paul Dimeo, Vice President of Real
Estate of Seller, and Robert Owen, Executive Vice President and Chief Financial
Officer of Seller, after reasonable due inquiry.  Seller hereby represents and
warrants to Purchaser that the foregoing persons are the officers or employees
of Seller most likely to have personal knowledge of the matters covered by the
representations and warranties set forth in this Section 4.01.

 

Section 4.02.  Purchaser.  Purchaser represents and warrants to, and covenants
with, Seller as follows:

 

(a)           Organization and Authority.  Purchaser is duly organized, validly
existing and in good standing under the laws of its state of formation. 
Purchaser has all requisite power and authority to execute, deliver and perform
its obligations under this Agreement and all of the other Transaction Documents
to which it is a party and to carry out the Transaction.  The Person who has
executed this Agreement on behalf of Purchaser has been duly authorized to do
so.

 

(b)           Enforceability of Documents.  Upon execution by Purchaser, this
Agreement and the other Transaction Documents to which it is a party, shall
constitute the legal, valid and binding obligations of Purchaser, enforceable
against Purchaser in accordance with their respective terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization,
arrangement, moratorium, or other similar laws relating to or affecting the
rights of creditors generally, or by general equitable principles.

 

(c)           Litigation.  There are no actions or proceedings pending against
or involving Purchaser before any Governmental Authority which in any way
adversely affect or may adversely affect Purchaser or Purchaser’s ability to
perform under this Agreement and the other Transaction Documents to which it is
a party.

 

(d)           Satisfaction of Conditions Precedent.  From the Effective Date
through the Closing Date, Purchaser agrees to use its best efforts to satisfy
all conditions set forth in Section 5.02 of this Agreement on or prior to the
Closing Date.

 

All representations and warranties of Purchaser made in this Agreement shall be
true as of the date of this Agreement, shall be deemed to have been made again
at and as of the Closing Date, shall be true at and as of the Closing Date, and,
together with the covenants made by Purchaser herein, shall survive Closing for
a period of one (1) year.

 

13

--------------------------------------------------------------------------------


 

ARTICLE V

 

CONDITIONS PRECEDENT TO CLOSING

 

Section 5.01.  Purchaser’s Conditions to Closing.  Purchaser shall not be
obligated to close and fund the Transaction until the fulfillment (or written
waiver by Purchaser) of all of the following conditions:

 

(a)           Purchaser shall have received and approved all of the items and
materials as provided in Article II hereof.

 

(b)           Purchaser shall have inspected and approved the Properties as
provided in Article II.

 

(c)           Seller, Lessee and Guarantor, as appropriate, shall have delivered
to Purchaser or the Title Company, as applicable, the following items:

 

(i)            The Deeds, pursuant to which the Properties are conveyed to
Purchaser, free of all Liens, restrictions encroachments and easements, except
the Permitted Encumbrances;

 

(ii)           Such documents evidencing the legal status and good standing of
Seller, Lessee and Guarantor that may reasonably be required by Purchaser and/or
the Title Company for issuance of the Title Policies, including, without
limitation, certificates of good standing;

 

(iii)          Fully executed originals of (A) the Lease Agreements, together
with fully executed originals of the memoranda thereof (each, a “Memorandum of
Lease” and collectively, the “Memoranda of Lease”), and (B) an Assignment of
Warranties in the form of Exhibit D attached hereto (the “Assignment of
Warranties”), and (C) all of the other Transaction Documents, including without
limitation, the Guaranty;

 

(iv)          Certificates evidencing the insurance coverage, limits and
policies to be carried by Lessee under and pursuant to the terms of the Lease
Agreements, on the forms and containing the information required by Purchaser,
as landlord  (“Lease Proof of Insurance”);

 

(v)           Evidence satisfactory to Purchaser that the locations of the
Properties are not within the 100-year flood plain or identified as a “Special
Flood Hazard Area” by the Federal Emergency Management Agency, or if the
Properties are in such a Special Flood Hazard Area, evidence of flood insurance
maintained on the Properties in amounts and on terms and conditions satisfactory
to Purchaser;

 

(vi)          A certificate of an officer, manager or general partner, as
applicable, of each of Seller, Lessee and Guarantor, together with copies of
each entity’s (1) articles of organization or certificate of formation, as
applicable, amended to date; (2) operating agreement, bylaws or partnership
agreement, as applicable, amended to date; (3) resolutions authorizing the
Transaction and the

 

14

--------------------------------------------------------------------------------


 

execution of this Agreement and the other Transaction Documents, and identifying
the Person(s) authorized to execute this Agreement and the other Transaction
Documents; and (4) original certificates of good standing or similar documents
from the states in which each entity was organized or formed, and original
certificates of qualification or similar documents from the states where the
Properties are located;

 

(vii)         An Opinion of Counsel, addressed to Purchaser and Purchaser’s
financial institution, if any, and their respective successors and assigns;

 

(viii)        A duly executed affidavit from Seller stating that Seller is not a
“foreign person” as defined in the Federal Foreign Investment in Real Property
Tax Act of 1980 and 1984 Tax Reform Act, in the form attached hereto as
Exhibit C (“Non-Foreign Seller Certificate”);

 

(ix)           If applicable and reasonably requested by Purchaser, appropriate
subordination and nondisturbance agreements;

 

(x)            Closing settlement statements approved by Seller and Purchaser to
reflect the credits, prorations, and adjustments contemplated by or specifically
provided for in this Agreement;

 

(xi)           To the extent not previously provided, the most recent financial
statements available for Seller, Lessee and Guarantor;

 

(xii)          All documents required to be delivered by this Agreement and the
other Transaction Documents; and

 

(xiii)         Such further documents as reasonably may be required in order to
fully and legally close this Transaction, including any required assignments and
assumptions of operating agreements related to the Properties.

 

(d)           Purchaser shall have received the Title Commitments and the Title
Company’s irrevocable commitment to insure title by means of the Title Policies
which shall (i) subject to Section 5.01(c)(i), show good and marketable title in
Seller, (ii) be in an aggregate amount equal to the Purchase Price, (iii) commit
to insure Purchaser’s fee simple ownership in the Properties subject only to
Permitted Encumbrances, and (iv) contain such endorsements as Purchaser may
require.

 

(e)           Purchaser’s lender, if any, shall have received from the Title
Company an irrevocable commitment to issue ALTA lender’s policies of title
insurance which shall (i) be in an amount not in excess of the Purchase Price;
(ii) insure title by means of an ALTA extended coverage policy of title
insurance, (iii) subject to Section 5.01(c)(i), show good and marketable title
in Seller, (iv) commit to insure lender’s interest in the Properties subject
only to Permitted Encumbrances, and (v) contain such endorsements as such lender
may require.

 

15

--------------------------------------------------------------------------------


 

(f)            Purchaser shall have determined, in its sole discretion, that no
conditions exist regarding the Properties, Seller, Lessee, Guarantor, or any
principals thereof, or any Person or party contributing to the operating income
and operations of the Properties, or the financial markets that could reasonably
be expected to cause the rents and any other payments due under the Lease
Agreements to become delinquent or to adversely affect the value or
marketability of the Transaction or the Properties, or cause prospective
investors to regard the Transaction or any security derived in whole or in part
therefrom as an unacceptable investment.  There shall have been no material
adverse change in the financial condition of Seller, Lessee, Guarantor or the
Properties from the Effective Date.

 

(g)           All (i) representations and warranties of Seller set forth herein
shall have been true and correct in all respects when made, and (ii) all
covenants, agreements and conditions required to be performed or complied with
by Seller prior to or at the time of Closing in connection with the Transaction
shall have been duly performed or complied with by Seller prior to or at such
time or waived in writing by Purchaser.

 

(h)           No event shall have occurred or condition shall exist which would,
upon the Closing Date, or, upon the giving of notice and/or passage of time,
constitute a breach or default hereunder or under any other Transaction
Document, or any other agreements between or among Purchaser, Seller, Lessee or
Guarantor.

 

(i)            Seller and Lessee shall have caused all leases and, unless
otherwise agreed to in writing by Purchaser, all subleases of any or all of the
Properties and any other documents affecting the Properties existing at Closing,
at Purchaser’s sole option, to be cancelled as of the Closing Date or
subordinated to the Lease Agreements pursuant to subordination agreements in
form and substance satisfactory to Purchaser.

 

Upon the fulfillment or Purchaser’s written waiver of all of the above
conditions, Purchaser shall deposit funds necessary to close this Transaction
with the Title Company and this Transaction shall close in accordance with the
terms and conditions of this Agreement.  Unless otherwise agreed, all of the
documents to be delivered at Closing shall be dated as of the Closing Date.

 

Section 5.02.  Seller’s Conditions Precedent to Closing.  Seller shall not be
obligated to close the Transaction until the fulfillment (or written waiver by
Seller) of all of the following conditions:

 

(a)           Purchaser shall have delivered to the Title Company the Purchase
Price, less any applicable credits pursuant to the requirements of this
Agreement;

 

(b)           Purchaser shall have caused to be executed and delivered to the
appropriate Persons fully executed originals of all Transaction Documents,
including without limitation, the Lease Agreements, together with the Memoranda
of Lease and the Assignment of Warranties;

 

(c)           Purchaser shall have delivered to the Title Company Closing
settlement statements approved by Seller and Purchaser to reflect the credits,
prorations, and adjustments contemplated by or specifically provided for in this
Agreement;

 

16

--------------------------------------------------------------------------------


 

(d)           Purchaser shall have delivered to Seller and/or the Title Company
such further documents as may reasonably be required in order to fully and
legally close this Transaction;

 

(e)           [Intentionally deleted]

 

(f)            All covenants, agreements and conditions required to be performed
or complied with by Purchaser prior to or at the time of Closing in connection
with the Transaction shall have been duly performed or complied with by
Purchaser or waived in writing by Seller prior to or at such time;

 

(g)           No event shall have occurred or condition shall exist which would,
upon the Closing Date, or, upon the giving of notice and/or passage of time,
constitute a breach or default by Purchaser hereunder or under any other
document, or any other agreements between or among Purchaser, Seller, Lessee or
Guarantor; and

 

(h)           No Insolvency Event shall have occurred with respect to Purchaser
or any applicable Affiliate of Purchaser.

 

ARTICLE VI

 

DEFAULTS; REMEDIES

 

Section 6.01.  Default.  Each of the following shall be deemed an event of
default by Seller (each, an “Event of Default”):

 

(a)           If any representation or warranty of Seller set forth in this
Agreement or any other Transaction Document is false in any material respect;

 

(b)           If Seller fails to perform any of its obligations under this
Agreement; or

 

(c)           If any Insolvency Event shall occur with respect to any Seller
Entity or Guarantor.

 

Section 6.02.  Remedies.  In the event of any Event of Default, Purchaser shall
be entitled to elect, at its option, one of the following options as its sole
and exclusive remedy:

 

(a)           Purchaser may terminate this Agreement by giving written notice to
Seller in which case neither party shall have any further obligation or
liability, except for the obligations set forth herein (including without
limitation, those set forth in Sections 1.05, 7.05 and 7.06 hereof), the
provisions which are expressly stated to survive termination of this Agreement
and such liabilities as Seller may have for such breach or default (including
all of the Purchaser’s out-of-pocket costs and expenses incurred hereunder
(including without limitation, the Transaction Costs, any other due diligence
costs, and the fees and costs of Purchaser’s counsel), and all other Losses paid
or incurred by Purchaser as a result of such breach or default, excluding any
special, consequential, indirect, speculative, punitive or exemplary damages);
or

 

(b)           Purchaser may bring an action to require Seller specifically to
perform its obligations hereunder.

 

17

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary herein, following the Closing,
Purchaser shall have no right to assert any claim or cause of action against
Seller under this Agreement for breach of a representation, warranty or covenant
made by Seller in this Agreement if (a) the same representation, warranty or
covenant is made by Lessee in the applicable Lease Agreement and such Lease
Agreement provides a cure period with respect to such breach, and (b) Lessee
cures such breach prior to the expiration of the applicable cure period.

 

Section 6.03.  Purchaser Default.  In the event of any default of or breach of
this Agreement by Purchaser, as its sole and exclusive remedy, Seller may
terminate this Agreement by giving written notice to Purchaser in which case
neither party shall have any further obligation or liability, except for the
obligations set forth herein (including without limitation, those set forth in
Sections 1.05, 7.05 and 7.06 hereof), the provisions which are expressly stated
to survive termination of this Agreement and such liabilities as Purchaser may
have for such breach or default (including all of Seller’s out-of-pocket costs
and expenses incurred hereunder (including without limitation, the Transaction
Costs, any other due diligence costs, and the fees and costs of Seller’s
Counsel), and all other Losses paid or incurred by Seller as a result of such
breach or default, excluding, any special, consequential, indirect, speculative,
punitive or exemplary damages).

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.01.  Transaction Characterization.

 

(a)           The parties intend that (i) all components of the Transaction
shall be considered a single integrated transaction and shall not be severable;
and (ii) each Lease Agreement shall constitute a single master lease of all, but
not less than all, of the Properties covered thereby, each Lease Agreement shall
be a unitary, unseverable instrument pertaining to all, but not less than all,
of the Properties covered thereby, and none of each Lease Agreement or Lessee’s
rights, obligations or duties may be divided or otherwise allocated by Lessee
among the Properties covered thereby.

 

(b)           The parties intend that the conveyance of the Properties to
Purchaser be an absolute conveyance in effect as well as form, and that the
instruments of conveyance to be delivered at Closing shall not serve or operate
as a mortgage, equitable mortgage, deed of trust, security agreement, trust
conveyance or financing or trust arrangement of any kind, nor as a preference or
fraudulent conveyance against any creditors of Seller.  After the execution and
delivery of the Deeds, Seller will have no legal or equitable interest or any
other claim or interest in the Properties, other than the interest, if any, set
forth in the Lease Agreements.  The parties also intend for each Lease Agreement
to be a true lease and not a transaction creating a financing lease, capital
lease, equitable mortgage, mortgage, deed of trust, security interest or other
financing arrangement, and the economic realities of each Lease Agreement are
those of a true lease.  Notwithstanding the existence of the Lease Agreements,
neither party shall contest the validity, enforceability or characterization of
the sale and purchase of the Properties by Purchaser pursuant to this Agreement
as an absolute conveyance, and both parties shall support the intent expressed
herein that the purchase of the Properties by Purchaser pursuant to this
Agreement provides for an absolute conveyance and does not create a joint
venture, partnership, equitable mortgage, trust, financing device or
arrangement, security interest or the like, if, and to the extent that, any
challenge occurs.

 

18

--------------------------------------------------------------------------------


 

(c)           Each of the parties hereto agrees that it will not, nor will it
permit any Affiliate to, at any time, take any action or fail to take any action
with respect to the preparation or filing of any statement or disclosure to
Governmental Authority, including without limitation, any income tax return
(including an amended income tax return), to the extent that such action or such
failure to take action would be inconsistent with the intention of the parties
expressed in this Section 7.01.

 

Section 7.02.  Risk of Loss.

 

(a)           Condemnation.  If, prior to Closing, action is initiated to take
any of the Properties, or any portion thereof, by eminent domain proceedings or
by deed in lieu thereof, Purchaser may elect at or prior to Closing, to
(i) terminate this Agreement, in which event Seller and Purchaser shall be
relieved and discharged of any further liability or obligation under this
Agreement, except as otherwise expressly set forth herein (including without
limitation, the payment of Transaction Costs and the other expenses as set forth
in Section 1.05), (ii) with Seller’s consent, in Seller’s sole and absolute
discretion, remove the applicable Property or Properties from the Properties to
be conveyed hereunder, with an appropriate adjustment to the Purchase Price
mutually acceptable to Purchaser and Seller, and proceed to close with respect
to the remaining Properties, or (iii) proceed to close, in which event all of
Seller’s assignable right, title and interest in and to the award of the
condemning authority shall be assigned to Purchaser at the Closing and there
shall be no reduction in the Purchase Price.

 

(b)           Casualty.  Seller assumes all risks and liability for damage to or
injury occurring to the Properties by fire, storm, accident, or any other
casualty or cause until the Closing has been consummated excluding conditions
arising from ordinary wear and tear.  If the Properties, or any part thereof,
suffer any damage prior to the Closing from fire or other casualty, which
Seller, at its sole option, does not elect to fully repair, Purchaser may elect
at or prior to Closing, to (i) terminate this Agreement, in which event Seller
and Purchaser shall be relieved and discharged of any further liability or
obligation under this Agreement, except as otherwise expressly set forth herein
(including without limitation, the payment of Transaction Costs and the other
expenses as set forth in Section 1.05), (ii) with Seller’s consent, in Seller’s
sole and absolute discretion, remove the applicable Property or Properties from
the Properties to be conveyed hereunder, with an appropriate adjustment to the
Purchase Price mutually acceptable to Purchaser and Seller, and proceed to close
with respect to the remaining Properties, or (iii) consummate the Closing, in
which event all of Seller’s right, title and interest in and to the proceeds of
any insurance covering such damage (less an amount equal to any expense and
costs reasonably incurred by Seller to repair or restore the Properties, which
shall be payable to Seller upon Seller’s delivery to Purchaser of satisfactory
evidence thereof), to the extent that the amount of such insurance does not
exceed the Purchase Price, shall be assigned to Purchaser at Closing, and
Purchaser shall be entitled to a credit in the amount of Seller’s deductible at
Closing.

 

19

--------------------------------------------------------------------------------


 

(c)           Maintenance of Properties and Insurance.  From the Effective Date
until Closing, Seller shall continue to maintain the Properties or cause the
Properties to be maintained in good condition and repair, ordinary wear and tear
excepted, and shall continue to maintain or cause to be maintained all insurance
for the Properties in the same or greater amounts, with the same or greater
coverage, and subject to the same or lower deductibles as in existence as of the
Effective Date.

 

Section 7.03.  Notices.  All notices, demands, designations, certificates,
requests, offers, consents, approvals, appointments and other instruments given
pursuant to this Agreement (collectively called “Notices”) shall be in writing
and given by (a) hand delivery, (b) express overnight delivery service,
(c) email or facsimile transmission, or (d) certified or registered mail, return
receipt requested, and shall be deemed to have been delivered upon (i) receipt,
if hand delivered, (ii) the next Business Day, if delivered by a reputable
express overnight delivery service, (iii) receipt of confirmation of email or
facsimile transmission, if delivered by email or facsimile, or (iv) the third
Business Day following the day of deposit of such notice with the United States
Postal Service, if sent by certified or registered mail, return receipt
requested.  Notices shall be provided to the parties and addresses (or facsimile
numbers, as applicable) specified below:

 

 

If to Seller:

 

Corinthian Colleges, Inc.

 

 

 

 

6 Hutton Center, Suite 400

 

 

 

 

Santa Ana, CA 92707

 

 

 

 

Attention: Diana A. Scherer — Vice President & Deputy General Counsel

 

 

 

 

Facsimile: (714) 751-3605

 

 

 

 

Email: dscherer@cci.edu

 

 

 

 

 

 

 

 

 

And

 

 

 

 

 

 

 

 

 

Attention: Paul Dimeo — Vice President of Real Estate

 

 

 

 

Facsimile: (714) 427-5115

 

 

 

 

Email: pdimeo@cci.edu

 

 

 

 

 

 

 

If to Purchaser:

 

STORE Capital Acquisitions, LLC

 

 

 

 

8501 E. Princess Drive, Suite 190

 

 

 

 

Scottsdale, AZ 85255

 

 

 

 

Attention: Michael T. Bennett — Executive Vice President - Operations

 

 

 

 

Facsimile: (480) 256-1101

 

 

 

 

Email:mbennett@storecapital.com

 

 

 

 

 

 

 

With a copy to:

 

Kutak Rock LLP

 

 

 

 

1801 California Street, Suite 3100

 

 

 

 

Denver, CO 80202

 

 

 

 

Attention: Peggy A. Richter, Esq.

 

 

 

 

Facsimile: (303) 292-7799

 

 

 

 

Email:peggy.richter@kutakrock.com

 

 

20

--------------------------------------------------------------------------------


 

or to such other address or such other Person as either party may from time to
time hereafter specify to the other party in a notice delivered in the manner
provided above.  Whenever in this Agreement the giving of Notice is required,
the giving thereof may be waived in writing at any time by the Person or Persons
entitled to receive such Notice.

 

A copy of any Notice delivered pursuant to this Section shall also
contemporaneously be delivered in the manner herein specified to any mortgagee
or assignee of Purchaser’s interest which shall have duly notified Seller in
writing of its name and address.

 

Section 7.04.  Assignment.  Purchaser may assign its rights under this Agreement
in whole or in part at any time.  Upon any unconditional assignment of
Purchaser’s entire right and interest hereunder, Purchaser shall automatically
be relieved, from and after the date of such assignment, of liability for the
performance of any obligation of Purchaser contained herein, and such assignee
shall assume all obligations arising from and after the date of such
assignment.  Seller shall not, without the prior written consent of Purchaser,
which consent may be withheld in Purchaser’s sole discretion, sell, assign,
transfer, mortgage, convey, encumber or grant any easements or other rights or
interests of any kind in the Properties, any of Seller’s rights under this
Agreement or any interest in Seller, whether voluntarily, involuntarily or by
operation of law or otherwise, including, without limitation, by merger,
consolidation, dissolution or otherwise.

 

Section 7.05.  Indemnity.  Each party (the “Indemnifying Party”) shall
indemnify, defend and hold harmless the other party and its Affiliates, and
their respective officers, directors, shareholders, managers, members,
employees, representatives, successors and assigns, as applicable (collectively,
the “Indemnified Parties”), from and against any and all Losses of any nature
arising from or connected with any breach of any of the representations,
warranties, covenants, agreements or obligations of the Indemnifying Party set
forth in this Agreement, Seller shall indemnify, defend and hold harmless
Purchaser and its respective Indemnified Parties from and against any Losses of
any nature arising from or connected with the ownership and operation of the
Properties prior to the Closing Date.  Without limiting the generality of the
foregoing sentence, such indemnity shall include, without limitation, any Losses
incurred with respect to any engineering, governmental inspection and attorneys’
fees and expenses that Purchaser may incur by reason of any environmental
condition and/or any representation or warranty set forth in
Section 4.01(p) being false, or by reason of any investigation or claim of any
Governmental Authority in connection therewith.  The obligations under this
Section 7.05 shall survive Closing.

 

Section 7.06.  Brokerage Commission.  Each of the parties represents and
warrants to the other that neither party has dealt with, negotiated through or
communicated with any broker in connection with this Transaction.  Each party
shall indemnify, defend and hold harmless the other party from and against any
and all claims, loss, costs and expenses, including reasonable attorneys’ fees,
resulting from any claims that may be made against the indemnified party by any
broker claiming a commission or fee by, through or under such indemnifying
party.  The parties’ respective obligations under this Section 7.06 shall
survive Closing or termination of this Agreement.

 

Section 7.07.  Reporting Requirements.  The parties agree to comply with any and
all reporting requirements applicable to the Transaction which are set forth in
any law, statute, ordinance, rule, regulation, order or determination of any
Governmental Authority, and further agree upon request, to furnish the other
party with evidence of such compliance.

 

21

--------------------------------------------------------------------------------


 

Section 7.08.  Disclosures.  Except as expressly set forth in Sections 7.07 and
7.16 and this Section 7.08 and as required by law or judicial action, prior to
Closing neither Seller nor Purchaser will make any public disclosure of this
Agreement or the other Transaction Documents, the Transaction or the provisions
of the Transaction Documents without the prior consent of the other party
hereto.  The parties further agree that, notwithstanding any provision contained
in this Agreement, any party (and each employee, representative or other agent
of any party) may disclose to any and all Persons, without limitation of any
kind, any matter required under the Securities Act of 1933, as amended, or the
Securities Exchange Act of 1934, as amended.

 

Section 7.09.  Time is of the Essence.  The parties hereto expressly agree that
time is of the essence with respect to this Agreement.

 

Section 7.10.  Non-Business Days.  If the Closing Date or the date for delivery
of a notice or performance of some other obligation of a party falls on a
Saturday, Sunday or legal holiday in the state in which any Property is located,
then the Closing Date or such notice or performance shall be postponed until the
next Business Day.

 

Section 7.11.  Waiver and Amendment.  No provision of this Agreement shall be
deemed waived or amended except by a written instrument unambiguously setting
forth the matter waived or amended and signed by the party against which
enforcement of such waiver or amendment is sought.  Waiver of any matter shall
not be deemed a waiver of the same or any other matter on any future occasion.

 

Section 7.12.  Purchaser’s Liability.  Notwithstanding anything to the contrary
provided in this Agreement, it is specifically understood and agreed, such
agreement being a primary consideration for the execution of this Agreement and
the Lease Agreements by Purchaser, that (a) there shall be absolutely no
personal liability on the part of any director, officer, manager, member,
employee or agent of Purchaser with respect to any of the terms, covenants and
conditions of this Agreement, (b) Seller waives all claims, demands and causes
of action against Purchaser’s directors, officers, managers, members, employees
and agents in the event of any breach by Purchaser of any of the terms,
covenants and conditions of this Agreement to be performed by Purchaser, and
(c) Seller shall look solely to the assets of Purchaser for the satisfaction of
each and every remedy of Seller in the event of any breach by Purchaser of any
of the terms, covenants and conditions of this Agreement to be performed by
Purchaser, such exculpation of liability to be absolute and without any
exception whatsoever.

 

Section 7.13.  Headings; Internal References.  The headings of the various
sections and exhibits of this Agreement have been inserted for reference only
and shall not to any extent have the effect of modifying the express terms and
provisions of this Agreement.  Unless stated to the contrary, any references to
any section, subsection, exhibit and the like contained herein are to the
respective section, subsection, exhibit and the like of this Agreement.

 

Section 7.14.  Construction Generally.  This is an agreement between parties who
are experienced in sophisticated and complex matters similar to the Transaction
and the other Transaction Documents, is entered into by both parties in reliance
upon the economic and legal

 

22

--------------------------------------------------------------------------------


 

bargains contained herein and therein, and shall be interpreted and construed in
a fair and impartial manner without regard to such factors as the party which
prepared the instrument, the relative bargaining powers of the parties or the
domicile of any party.  Seller and Purchaser were each represented by legal
counsel competent in advising them of their obligations and liabilities
hereunder.

 

Section 7.15.  Further Assurances.  Each of the parties agrees, whenever and as
often as reasonably requested so to do by the other party or the Title Company,
to execute, acknowledge, and deliver, or cause to be executed, acknowledged, or
delivered, any and all such further conveyances, assignments, confirmations,
satisfactions, releases, instruments, or other documents as may be necessary,
expedient or proper, in order to complete any and all conveyances, transfers,
sales and assignments herein provided and to do any and all other acts and to
execute, acknowledge and deliver any and all documents as so requested in order
to carry out the intent and purpose of this Agreement.

 

Section 7.16.  Securitizations and Other Transactions.  As a material inducement
to Purchaser’s willingness to complete the transactions contemplated by this
Agreement and the other Transaction Documents, Seller hereby acknowledges and
agrees that Purchaser may, from time to time and at any time, (a) with Seller’s
prior written consent, which shall not be unreasonably withheld, conditioned or
delayed, advertise, issue press releases, send direct mail or otherwise disclose
information regarding the Transaction for marketing purposes; and (b) engage in
all or any combination of the following, or enter into agreements in connection
with any of the following or in accordance with requirements that may be imposed
by applicable securities, tax or other laws: (i) the sale, assignment, grant,
conveyance, transfer, financing, re-financing, purchase or re-acquisition of any
Property, any Lease Agreement or any other Transaction Document, Purchaser’s
right, title and interest in any Property, any Lease Agreement or any other
Transaction Document, the servicing rights with respect to any of the foregoing,
or participations in any of the foregoing, or (ii) a securitization and related
transactions. Seller agrees to use all reasonable efforts and to cooperate fully
with Purchaser with respect to all reasonable requests of Purchaser relating to
the foregoing, which includes without limitation, with respect to the activities
described in subsection (b), providing financial information, financial and
other data, and other information and materials which would customarily be
required by a purchaser, transferee, assignee, servicer, participant, investor
or rating agency involved with respect to any of the foregoing. The provisions
of this Section 7.16 shall survive the Closing.

 

Section 7.17.  Attorneys’ Fees.  In the event of any controversy, claim, dispute
or proceeding between the parties concerning this Agreement, the prevailing
party shall be entitled to recover all of its reasonable attorneys’ fees and
other costs in addition to any other relief to which it may be entitled.

 

Section 7.18.  Entire Agreement.  This Agreement and all other Transaction
Documents, and all other certificates, instruments or agreements to be delivered
hereunder and thereunder constitute the entire agreement between the parties
with respect to the subject matter hereof, and there are no other
representations, warranties or agreements, written or oral, between Seller and
Purchaser with respect to the subject matter of this Agreement. Notwithstanding
anything in this Agreement to the contrary, upon the execution and delivery of
this Agreement by Seller and Purchaser, (a) this Agreement shall supersede any
previous discussions, letters of intent, agreements and/or term or commitment
letters relating to the

 

23

--------------------------------------------------------------------------------


 

Transaction, including without limitation, the Letter of Intent and any and all
agreements related to confidentiality, exclusivity, non-competition,
non-solicitation of employees, non-solicitation or pursuit of any business
opportunity represented by the Transaction, or any other term or condition which
restricts any business activity of Purchaser or its affiliates, (b) the terms
and conditions of this Agreement shall control notwithstanding that such terms
are inconsistent with or vary from those set forth in any of the foregoing
agreements, and (c) this Agreement may only be amended by a written agreement
executed by Purchaser and Seller.  The provisions of this Section shall survive
the Closing.

 

Section 7.19.  Forum Selection; Jurisdiction; Venue.  For purposes of any action
or proceeding arising out of this Agreement, the parties hereto expressly submit
to the jurisdiction of all federal and state courts located in the State of
Arizona.  Seller consents that it may be served with any process or paper by
registered mail or by personal service within or without the State of Arizona in
accordance with applicable law.  Furthermore, Seller waives and agrees not to
assert in any such action, suit or proceeding that it is not personally subject
to the jurisdiction of such courts, that the action, suit or proceeding is
brought in an inconvenient forum or that venue of the action, suit or proceeding
is improper.  Nothing contained in this Section shall limit or restrict the
right of Purchaser to commence any proceeding in the federal or state courts
located in the state or states in which the Properties are located to the extent
Purchaser deems such proceeding necessary or advisable to exercise remedies
available under this Agreement.

 

Section 7.20.  Separability; Binding Effect; Governing Law.  Each provision
hereof shall be separate and independent, and the breach of any provision by
Purchaser shall not discharge or relieve Seller from any of its obligations
hereunder.  Each provision hereof shall be valid and shall be enforceable to the
extent not prohibited by law.  If any provision hereof or the application
thereof to any Person or circumstance shall to any extent be invalid or
unenforceable, the remaining provisions hereof, or the application of such
provision to Persons or circumstances other than those as to which it is invalid
or unenforceable, shall not be affected thereby.  Subject to the provisions of
Section 7.04, all provisions contained in this Agreement shall be binding upon,
inure to the benefit of and be enforceable by the successors and assigns of each
party hereto, including, without limitation, any United States trustee, any
debtor-in-possession or any trustee appointed from a private panel, in each case
to the same extent as if each successor and assign were named as a party hereto.
 This Agreement shall be governed by, and construed with, the laws of the
applicable state or states in which the Properties are located, without giving
effect to any state’s conflict of laws principles.

 

Section 7.21.  Survival.  Except for the conditions of Closing set forth in
Article V, which shall be satisfied or waived in writing as of the Closing Date,
all representations, warranties, agreements, obligations and indemnities of
Seller and Purchaser set forth in this Agreement shall survive the Closing.

 

Section 7.22.  Waiver of Jury Trial and Certain Damages.  THE PARTIES HERETO
SHALL AND THEY HEREBY DO INTENTIONALLY WAIVE ANY AND ALL RIGHTS TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES
HERETO AGAINST THE OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS AGREEMENT AND/OR ANY CLAIM OR INJURY OR DAMAGE RELATED
THERETO.  SELLER FURTHER WAIVES THE RIGHT IT MAY HAVE TO SEEK PUNITIVE,
CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES FROM PURCHASER IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT AND/OR ANY DOCUMENT CONTEMPLATED HEREIN OR
RELATED HERETO.

 

24

--------------------------------------------------------------------------------


 

Section 7.23.  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all such
counterparts shall be deemed to constitute one and the same instrument.

 

Section 7.24.  Confidentiality.  Without the prior written consent of Seller or
Purchaser, as applicable (not to be unreasonably withheld, conditioned or
delayed), neither Purchaser, Seller, nor any broker employed or engaged by any
of them shall issue (or cause to be issued) any press releases concerning the
subject matter hereof, the structure of the transactions or the status of
negotiations conducted hereunder except as Seller and Purchaser or as any of
them may reasonably consider necessary in order to satisfy the requirements of
applicable law, provided, however, that notwithstanding anything herein to the
contrary, Seller and Purchaser may, free from the restrictions of this
Section 7.24, report on the Transaction completed by this Agreement in
connection with:  (a) any press release or investor call concerning such party’s
earnings or financial performance; (b) any filings or disclosures required to be
made to the Securities and Exchange Commission or state securities’ commission
in accordance with applicable law; or (c) any meetings or conference calls with,
or disclosures made to, such party’s consultants, contractors, investors,
principals, employees, agents, attorneys, accountants and other advisors
(“Representatives”), provided that such Representatives agree to be bound by the
terms of this Section 7.24 or are otherwise required to keep such information
confidential under requirements at least as restrictive as those set forth
herein.  The foregoing restrictions shall survive the Closing for six
(6) months.

 

[Remainder of page intentionally left blank; signature page(s) to follow]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first set forth above.

 

 

PURCHASER:

 

 

 

STORE CAPITAL ACQUISITIONS, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Michael T. Bennett

 

Name:

Michael T. Bennett

 

Title:

Executive Vice President

 

 

 

 

 

SELLER:

 

 

 

HEALD REAL ESTATE, LLC, a California limited liability company

 

 

 

 

 

By:

/s/ Robert C. Owen

 

Name:

Robert C. Owen

 

Title:

EVP & Chief Financial Officer

 

Exhibits:

 

A:

Defined Terms

B:

Legal Descriptions / Property Addresses

C:

Non-Foreign Seller Certificate

D:

Assignment of Warranties

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DEFINED TERMS

 

The following terms shall have the following meanings for all purposes of this
Agreement:

 

“Additional Title Objection” has the meaning set forth in Section 2.01(d)(ii).

 

“Affiliate” or any derivation thereof, means any Person which directly or
indirectly controls, is under common control with, or is controlled by any other
Person.  For purposes of this definition, “controls”, “under common control
with” and “controlled by”  means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through ownership of voting securities or otherwise.

 

“Assignment of Warranties” has the meaning set forth in Section 5.01(c)(iii).

 

“Business Day” means a day on which banks located in Scottsdale, Arizona are not
required or authorized to remain closed.

 

“CCI” shall have the meaning set forth in the preamble to this Agreement.

 

“Closing” shall have the meaning set forth in Section 3.01.

 

“Closing Date” shall have the meaning set forth in Section 3.01.

 

“Closing Documents” shall have the meaning set forth in Section 4.01.

 

“Closing Deadline” means February 15, 2012, or any other date mutually agreed
upon by Seller and Purchaser in their respective sole and absolute discretion.

 

“Counsel” means one or more legal counsel to the Seller Entities and Guarantor,
as selected by the Seller Entities and Guarantor.

 

“Deeds” means those certain special warranty deeds whereby Seller conveys to
Purchaser all of Seller’s right, title and interest in and to the Properties,
free and clear of all Liens, restrictions, encroachments and easements, except
the Permitted Encumbrances.

 

“Disclosures” has the meaning set forth in Section 4.01.

 

“Effective Date” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Environmental Insurance” has the meaning set forth in Section 2.04.

 

“Environmental Liens” means all liens and other encumbrances imposed pursuant to
any Hazardous Materials Law.

 

A-1

--------------------------------------------------------------------------------


 

“Environmental Questionnaire” means that certain Environmental Questionnaire
regarding environmental information about the Properties, to be executed by
Seller and delivered to Purchaser as provided in Section 2.02.

 

“Environmental Report” has the meaning set forth in Section 2.04.

 

“Event of Default” has the meaning set forth in Section 6.01.

 

“Facilities” means Heald Colleges and uses incidental thereto.

 

“Governmental Authority” means the United States of America, any state or other
political subdivision thereof, any other entity exercising executive, judicial,
regulatory or administrative functions of or pertaining to government and any
corporation or other entity owned or controlled (through stock or capital
ownership or otherwise) by any of the foregoing.

 

“Guarantor” means CCI, or any additional or replacement guarantor(s) approved by
Purchaser (as landlord) in its sole and absolute discretion, if Lessee under the
Lease Agreements is any Person other than CCI.  If Lessee under the Lease
Agreements is CCI, references herein to Guarantor shall be disregarded and have
no force or effect.

 

“Guaranty” means an unconditional guaranty of payment and performance in form
and substance acceptable to Lessor and Guarantor.  If Lessee under the Lease
Agreements is CCI, references herein to the Guaranty shall be disregarded and
have no force or effect.

 

“Hazardous Materials” includes: (a) oil, petroleum products, flammable
substances, explosives, radioactive materials, hazardous wastes or substances,
toxic wastes or substances or any other materials, contaminants or pollutants
which pose a hazard to the Properties or to Persons on or about the Properties,
cause the Properties to be in violation of any local, state or federal law or
regulation, (including without limitation, any Hazardous Materials Law), or are
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “toxic substances”, “contaminants”,
“pollutants”, or words of similar import under any applicable local, state or
federal law or under the regulations adopted, orders issued, or publications
promulgated pursuant thereto, including, but not limited to:  (i) the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. §9601, et seq.; (ii) the Hazardous Materials Transportation
Act, as amended, 49 U.S.C. §1801, et seq.; (iii) the Resource Conservation and
Recovery Act, as amended, 42 U.S.C. §6901, et seq.; and (iv) regulations adopted
and publications promulgated pursuant to the aforesaid laws; (b) asbestos in any
form which is or could become friable, urea formaldehyde foam insulation,
transformers or other equipment which contain dielectric fluid containing levels
of polychlorinated biphenyls in excess of fifty (50) parts per million;
(c) underground storage tanks; and (d) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
Governmental Authority or which may or could pose a hazard to the health and
safety of the occupants of the Properties or the owners and/or occupants of any
property adjoining any Property.

 

“Hazardous Materials Laws” includes any and all federal, state and local laws,
rules, regulations, statutes, and requirements pertaining or relating to the
environmental condition of the Properties or to Hazardous Materials.

 

A-2

--------------------------------------------------------------------------------


 

“Indemnified Parties” has the meaning set forth in Section 7.05.

 

“Indemnifying Parties” has the meaning set forth in Section 7.05.

 

“Insolvency Event” means (a) a Person’s (i) failure to generally pay its debts
as such debts become due; (ii) admitting in writing its inability to pay its
debts generally; or (iii) making a general assignment for the benefit of
creditors; (b) any proceeding being instituted by or against any Person
(i) seeking to adjudicate it a bankrupt or insolvent; (ii) seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency,
or reorganization or relief of debtors; or (iii) seeking the entry of an order
for relief or the appointment of a receiver, trustee, or other similar official
for it or for any substantial part of its property, and in the case of any such
proceeding instituted against any such Person, either such proceeding shall
remain undismissed for a period of 120 days or any of the actions sought in such
proceeding shall occur; or (c) any Person taking any corporate or other formal
action to authorize any of the actions set forth above in this definition.

 

“Inspection Period” has the meaning set forth in Section 2.07.

 

“Inspections” has the meaning set forth in Section 2.07(a).

 

“Lease Agreement” or “Lease Agreements” has the meaning set forth in
Section 1.03.

 

“Lease Proof of Insurance” has the meaning set forth in Section 5.01(c)(iv).

 

“Legal Requirements” has the meaning set forth in Section 4.01(e).

 

“Lessee” means CCI, or another wholly owned subsidiary thereof approved by the
lessor under the Lease Agreement in its sole and absolute discretion.

 

“Letter of Intent” means that certain Letter of Intent dated January 12, 2012,
between Purchaser and Seller with respect to the Transaction, and any amendments
or supplements thereto.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of any financing statement under
the Uniform Commercial Code or comparable law of any jurisdiction).

 

“Losses” means any and all claims, lawsuits, suits, liabilities (including,
without limitation, strict liabilities), actions, proceedings, obligations,
debts, damages, losses, costs, expenses, diminutions in value, fines, penalties,
interest, charges, fees, expenses, judgments, decrees, awards, amounts paid in
settlement and damages of whatever kind or nature (including, without
limitation, attorneys’ fees, court costs and costs incurred in the
investigation, defense and settlement of claims).

 

“Memorandum of Lease” or “Memoranda of Lease” has the meaning set forth in
Section 5.01(c)(iii).

 

A-3

--------------------------------------------------------------------------------


 

“Non-Foreign Seller Certificate” has the meaning set forth in
Section 5.01(c)(viii).

 

“Notices” has the meaning set forth in Section 7.03.

 

“OFAC List” means the list of specially designated nationals and blocked Persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any Legal Requirements, including, without limitation, trade
embargo, economic sanctions, or other prohibitions imposed by Executive Order of
the President of the United States.  The OFAC List currently is accessible
through the internet website www.treas.gov/ofac/t11sdn.pdf.

 

“Opinion of Counsel” means an opinion by Counsel to the Seller Entities and
Guarantor, in form and substance and with such qualifications as are acceptable
to Purchaser and its counsel.

 

“Permitted Amounts” means, with respect to any given level of Hazardous
Materials or Regulated Substances, that level or quantity of Hazardous Materials
or Regulated Substances in any form or combination of forms, the use, storage or
release of which does not constitute a violation of or require regulation under
any Hazardous Materials Laws and is customarily employed in the ordinary course
of business of, or associated with, similar businesses located in the state or
states in which the Properties are located.

 

“Permitted Encumbrances” means (a) the lien of any real estate taxes, water and
sewer charges, not yet due and payable; (b) those recorded easements,
restrictions, liens and encumbrances set forth as exceptions in the Title
Commitments and in the Title Policies to be issued by Title Company to Purchaser
and approved or deemed approved by Purchaser in its sole discretion in
connection with this Agreement; and (c) the Lease Agreements.

 

“Person” means any natural person, firm, corporation, partnership, limited
liability company, other entity, state, political subdivision of any state, the
United States of America, any agency or instrumentality of the United States of
America, any other public body or other organization or association.

 

“Proof of Insurance” has the meaning set forth in Section 2.06.

 

“Property” or “Properties” has the meaning set forth in Section 1.01.

 

“Property Condition Reports” has the meaning set forth in Section 2.05.

 

“Purchase Price” means the amount specified in Section 1.02.

 

“Purchaser’s Representatives” has the meaning set forth in Section 2.07.

 

“Questionnaire” means that certain Questionnaire regarding information about
Seller, Lessee, Guarantor, and any equity owners thereof, to be completed and
executed by Seller, and delivered to Purchaser as provided in Section 2.02.

 

“Real Property” has the meaning set forth in Section 1.01.

 

A-4

--------------------------------------------------------------------------------


 

“Regulated Substances” means “petroleum” and “petroleum-based substances” or any
similar terms described or defined in any Hazardous Materials Laws and any
applicable federal, state, county or local laws applicable to or regulating
USTs.

 

“Representatives” has the meaning set forth in Section 7.24.

 

“Seller Documents” has the meaning set forth in Section 2.02.

 

“Seller Entity” or “Seller Entities” means individually or collectively, as the
context may require, Seller and Lessee, and any Affiliate of Seller and Lessee.

 

“Surveys” has the meaning set forth in Section 2.03.

 

“Title Commitments” has the meaning set forth in Section 2.01(a).

 

“Title Company” First American Title Insurance Company, located at 2425 East
Camelback Road, Suite 300, Phoenix, Arizona, or an alternative title insurance
company selected by Purchaser.

 

“Title Objection” has the meaning set forth in Section 2.01(d)(i).

 

“Title Policies” has the meaning set forth in Section 2.01(a).

 

“Transaction” has the meaning set forth in Section 1.01.

 

“Transaction Costs” means all out-of-pocket costs and expenses incurred in
connection with the Transaction (whether or not the Transaction closes),
including but not limited to (a) the procurement, or if the same is provided by
Seller, the update, of any Property Condition Report, Environmental Report,
Survey, zoning reports, Title Commitment, Title Policy, all title policies
required by Purchaser’s lender, and all endorsements required by Purchaser and
its lender; and (b) all taxes (including stamp taxes and transfer taxes),
escrow, closing, transfer and recording fees; and (c) the fees and costs of
Counsel.

 

“Transaction Documents” means this Agreement, the Lease Agreements, the
Memoranda of Lease, the Guaranty, the Deeds, the Proof of Insurance, the Lease
Proof of Insurance,, the Opinion of Counsel, the Non-Foreign Seller Certificate,
the Assignment of Warranties, the UCC-1 Financing Statements, any and all
documents referenced herein and therein, and such other documents, payments,
instruments and certificates as are reasonably required by Purchaser and/or the
Title Company.

 

“UCC-1 Financing Statements” means such UCC-1 Financing Statements as Purchaser
shall require with respect to the Transaction.

 

“UST Regulations” means 40 C.F.R. § 298 Subpart H — Financial Responsibility, or
any equivalent state law, with respect to petroleum underground storage tanks
(as such term is defined under 40 C.F.R. § 290.12 or any equivalent state law).

 

“USTs” means any one or combination of tanks and associated product piping
systems used in connection with storage, dispensing and general use of Regulated
Substances.

 

“Zoning Evidence” has the meaning set forth in Section 2.06.

 

A-5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LEGAL DESCRIPTIONS / PROPERTY ADDRESSES

 

Street Addresses:

 

Address

 

City

 

State

 

Zip

255 West Bullard Avenue

 

Fresno

 

CA

 

93704

341 Great Mall Parkway

 

Milpitas

 

CA

 

95035

1555 and 1605 East March Lane

 

Stockton

 

CA

 

95210

2910 Prospect Park Drive

 

Rancho Cordova

 

CA

 

95670

7 Sierra Gate Plaza

 

Roseville

 

CA

 

95678

 

Legal Descriptions:  To be provided.

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

NON-FOREIGN SELLER CERTIFICATE

 

STATE OF

 

)

 

 

) ss:

COUNTY OF

 

)

 

, being first duly sworn deposes and states under penalty of perjury:

 

1.                                      That he/she is a
                                          of [                              
                        ], a [                              ], the transferor of
the Properties described on Schedule I attached hereto.

 

2.                                      That the transferor’s office address is
at                                                  .

 

3.                                      That the United States taxpayer
identification number for the transferor is
                                                .

 

4.                                      That the transferor is not a “foreign
person” as that term is defined in Section 1445(f) of the United States Internal
Revenue Code of 1986, as amended (the “Code”).

 

5.                                      That the transferor is not a disregarded
entity as defined in § 1.1445 2(b)(2)(iii) of the regulations promulgated under
the Code.

 

This affidavit is given to                                               , a
                              , the transferee of the Properties described in
paragraph 1 above, for the purpose of establishing and documenting the
nonforeign affidavit exemption to the withholding requirement of Section 1445 of
the Code.  The transferor understands that this affidavit may be disclosed to
the Internal Revenue Service by the transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.

 

 

[                                                            ], a

 

[                              ]

 

 

 

 

 

By:

EXHIBIT — NOT FOR SIGNATURE

 

Name:

 

 

Title:

 

 

Subscribed and sworn to before me this            day of
                                        , 2            .

 

Notary Public:

 

 

(SEAL)

 

My Commission Expires:

 

C-1

--------------------------------------------------------------------------------


 

Schedule I

to Non-foreign Seller Certificate

 

PROPERTIES

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

ASSIGNMENT OF WARRANTIES

 

THIS ASSIGNMENT OF WARRANTIES (this “Assignment”), is made as of
[                                              ], 20[        ] by and between
[                                                          ], a
[                                                        ] (“Assignor”) and
[                                                           ], a
[                                                        ] (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the terms of that certain Purchase and Sale Agreement,
dated as of                 , 20        , by and between Assignor and Assignee
(the “Purchase Agreement”), Assignor agreed to sell to Assignee, inter alia,
certain real property, the improvements located thereon and certain rights
appurtenant thereto, all as more particularly described in the Purchase
Agreement (collectively, the “Property”).  Initially capitalized terms not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Purchase Agreement; and

 

WHEREAS, the Purchase Agreement provides, inter alia, that Assignor shall assign
to Assignee rights to all guaranties and warranties relating to the Property and
that Assignor and Assignee shall enter into this Assignment.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

 

1.             Assignment of Warranties. Assignor hereby assigns, sets over and
transfers to Assignee all of Assignor’s right, title and interest in, to and
under any and all guaranties and warranties in effect with respect to all or any
portion of the Property as of the date hereof, if and only to the extent the
same may be assigned or quitclaimed by Assignor without expense to Assignor. 
Assignee hereby accepts the foregoing assignment of guaranties and warranties.

 

2.             Miscellaneous. This Assignment and the obligations of the parties
hereunder shall survive the closing of the transaction referred to in the
Purchase Agreement and shall not be merged therein, shall be binding upon and
inure to the benefit of the parties hereto, their respective legal
representatives, successors and assigns and may not be modified or amended in
any manner other than by a written agreement signed by the party to be charged
therewith.

 

3.             Severability.  If any term or provision of this Assignment or the
application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Assignment or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Assignment shall be valid and enforced to the fullest
extent permitted by law.

 

4.             Counterparts.  This Assignment may be executed in counterparts,
each of which shall be an original and all of which counterparts taken together
shall constitute one and the same agreement.

 

D-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
first set forth hereinabove.

 

 

ASSIGNOR:

 

 

 

[                                                                      ], a

 

[                                                                      ]

 

 

 

 

 

By:

EXHIBIT — NOT FOR SIGNATURE

 

Name:

 

 

Title:

 

 

 

 

 

 

ASSIGNEE:

 

 

 

[                                                                      ], a

 

[                                                                      ]

 

 

 

 

 

By:

EXHIBIT — NOT FOR SIGNATURE

 

Name:

 

 

Title:

 

 

D-2

--------------------------------------------------------------------------------